COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:          FedEx Freight, Inc. and David Forehand v. Jack Cargal and Andrew
                              Cargal

Appellate case number:        01-22-00231-CV

Trial court case number:      2018-80520

Trial court:                  334th District Court of Harris County

      On November 16, 2022, appellants, FedEx Freight and David Forehand, filed an
unopposed motion for leave to file an amended appellants’ brief. We grant appellants’ motion.
       It is so ORDERED.

Judge’s signature: ______/s/ Julie Countiss__________
                    Acting individually  Acting for the Court

Date: __November 22, 2022____